Citation Nr: 0925034	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-32 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to an acquired psychiatric 
disorder, including PTSD.

3. Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  Subsequently, the Board remanded this 
matter to the RO for additional development in October 2006 
and July 2007.

In December 2006, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The Veteran underwent a period of psychiatric treatment 
as a child prior to service; during service he experienced an 
acute anxiety episode which did not prevent his return to 
active duty; at service discharge no psychiatric 
abnormalities were noted; and the evidence fails to support a 
finding that an acquired psychiatric disorder underwent an 
increase in severity during service.  There is no competent 
medical evidence that the Veteran has a diagnosis of PTSD.

3.  A cardiovascular disorder was not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service, nor was it present within one 
year following separation from service, nor was it shown to 
be secondary to a service-connected disability.

4.  A respiratory disorder was not shown to have been 
incurred as a result of any established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service, nor may service 
incurrence of a psychosis be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A cardiovascular disorder, to include as secondary to an 
acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may service 
incurrence of a cardiovascular disorder be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  A respiratory disorder was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2004, March 2006, and August 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in March 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the March 2006 and August 2007 
correspondence. 

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a cardiovascular disorder secondary to his 
PTSD.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the Veteran's own 
unsupported contentions that his heart disorder is related to 
his claimed PTSD.  Moreover, there is no evidence of any 
heart disorder during service and the Board has found (see 
below) that he is not entitled to service connection for 
PTSD.  The Board finds the available medical evidence is 
sufficient for an adequate determination.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis and cardiovascular-renal 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2008).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the appellant was "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the appellant was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service), the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the appellant did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
appellant's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

Psychiatric Disorder

Service treatment records include a hospital discharge report 
dated in January 1969 which indicated that prior to service, 
when the Veteran was 11 years old, he apparently passed out 
and lost consciousness.  The report showed that X-ray studies 
of the skull and an EEG were within normal limits.  The 
youngster was seen by a neurologist who felt there was no 
neurologic disease at that time.  While the report indicated 
that etiology of the syncope was undetermined, it was 
suggested in the report that an emotional factor might be 
involved.  The January 1974 enlistment examination revealed 
no psychological abnormalities.  The January 1974 enlistment 
Report of Medical History noted the January 1969 
hospitalization.  Records from a June 1976 motor vehicle 
accident revealed that the Veteran had been prescribed Valium 
since March from a Navy physician because the Veteran became 
nervous when he was upset.  

A July 1976 psychiatric evaluation noted that the Veteran had 
undergone a psychological evaluation in the sixth grade and 
six months of therapy for emotional problems, but this 
treatment was discontinued by his parents because they felt 
it was not beneficial.  It was noted that the Veteran stated 
that he had always been a nervous tense individual and that 
he had episodic bouts of anxiety after entering the Coast 
Guard.  It was further noted that he was twice evaluated for 
this when assigned overseas to isolated duty.  That treatment 
involved the prescription of Valium.  Subsequent to the motor 
vehicle accident the Veteran felt growing anxiety and 
manifested trembling hands and stuttering.  

He was then hospitalized in August and September 1976 for 
psychiatric evaluation after an acute anxiety episode which 
appeared to be related to the motor vehicle accident.  
According to the discharge summary, his anxiety and neurotic 
behavior actually went back to the period of psychiatric 
treatment as an out-patient when he was 12 years old.  It was 
noted that his problems of anxiety, self-esteem and 
insecurity and lack of confidence in his behavior contributed 
to a variety of neurotic mechanisms.  But he appeared to be 
functioning very adequately and it was felt that he should be 
returned to the Coast Guard to complete his tour of duty.  
Discharge diagnosis was mild anxiety neurosis.

The Veteran's December 1977 separation examination revealed 
no psychiatric abnormalities, though it was noted that he had 
seen a psychiatrist in 1976 due to the motor vehicle 
accident.  The Veteran noted on his contemporaneous report of 
medical history that he had been hospitalized for a mental 
condition and admitted to depression or excessive worry and 
nervous trouble.

A May 2003 VA outpatient medical record noted in passing that 
the Veteran had been treated for depression and had a history 
of PTSD and needed a prescription for erratic moods.

An October 2003 VA outpatient medical record noted that the 
Veteran did not wish to consult with the mental health unit 
about the PTSD noted in his history.  

A December 2003 VA psychiatric consultation by a VA 
psychiatrist showed an impression of PTSD.  The Veteran had 
been started on Celexa by his primary care provider less than 
two months before.  He complained of still having rage and 
being very moody.  He claimed not to know the reason why he 
had a psychiatric hospitalization in service when he came 
back from isolated restricted duty in the Mediterranean and 
was sent to the U.S. Public Health hospital on Staten Island 
for a month.  He did recall suffering a rage, throwing things 
against a wall, and being handcuffed in a locked ward at one 
time.  The examiner noted that the Veteran was a search and 
rescue coxswain whose missions involved fatalities and being 
shot at.  The examiner also noted an incident where the 
Veteran was towing a ship when the towing hawser broke and 
three people died.  

On mental status evaluation, it was noted that the Veteran 
was alert and oriented, well-groomed, very serious, was 
reticent, found it difficult to express his thoughts, had 
appropriate effect, normal psychomotor activity, clear 
speech, no hallucinations, delusions or paranoia, intact 
insight and judgment, and no suicidal ideation though he did 
feel sometimes it would be better if he were not around.  The 
psychiatrist diagnosed PTSD, advised the Veteran to submit a 
claim for PTSD, and opined that he thought that it was very 
likely that military service was largely responsible for his 
current symptoms.  

In a February 2004 visit to the same VA psychiatrist, the 
Veteran said that he was not sure whether he had nightmares 
but he tended not to be able to turn off worrying about 
things.  On mental status examination, his mood remained 
depressed and irritable.  PTSD was again diagnosed.  

Also in February 2004, the Veteran underwent a VA psychiatric 
follow-up.  He said he had been disabled since suffering a 
heart attack about four years before, though he sometimes 
drove a cab to earn some money.  On examination, he was fully 
oriented and showed a full range of affect.  His mood may 
have been mildly depressed.  As inservice stressors, the 
Veteran related several search and rescue missions, towing a 
disabled ship which wrecked with the death of the crew, and 
the recovery of several dead bodies while in the Coast Guard.  
He also said that he was shot at several times while involved 
in drug enforcement activities.  He reported that he was not 
terrified during any of these incidents and only occasionally 
had an intrusive thought about them.  He denied avoidance or 
a feeling of detachment.  He said that sleeping and anger 
difficulties had improved with medication.  The VA clinical 
psychologist noted that the Veteran, at best, reported some 
PTSD symptoms, but they did not meet the criteria for a PTSD 
diagnosis.  

A May 2004 VA mental health record revealed that a staff 
psychiatrist noted the Veteran showed some PTSD-like symptoms 
though the full criteria for this disorder were not apparent 
at this visit.  Diagnosis was depression not otherwise 
specified with ongoing symptoms.  It also was noted that 
symptoms of depression may have been exacerbated by his 
cardiac condition.  

In March 2005, the Veteran was examined by a psychiatrist in 
connection with his application for Social Security 
disability benefits.  He told this examiner that VA had told 
him that he had PTSD but that initially he did not believe 
that to be the case.  He complained of mood swings and 
temper.  It was noted that he had been divorced twice and 
married three times.  The examiner also noted that the 
Veteran seemed reasonably unsophisticated about the symptom 
pattern associated with PTSD; reported little utility to use 
of his current psychoactive medication regime; and seemed to 
have no substantial involvement in any counseling or 
psychotherapy though he saw VA professionals.  The Veteran 
disclosed his 30-day psychiatric hospitalization, but did not 
tell the examiner this was during service or why he was 
hospitalized.  On mental status examination, the examiner 
noted excellent verbal skills and that the Veteran was quite 
intelligent.  He demonstrated no signs of depressive-related 
symptoms or any anxious-related problems.  Diagnosis was to 
rule out a cognitive disorder not otherwise specified.  The 
examiner noted some signs and symptoms of PTSD likely not too 
clinically significant at present perhaps due to medication.  
He also diagnosed adverse effects of medication not otherwise 
specified.  He also opined that the Veteran was a friendly 
and socially skilled individual whose major liability was the 
ability to withstand the stress of a full-time job.

The Veteran underwent a VA examination in June 2005.  The 
Veteran complained of significant irritability and trouble 
sleeping and said that he felt he had a significant amount of 
stress and rage since a heart attack four years before.  The 
Veteran denied behavioral disturbances or psychiatric 
problems while growing up.  The examiner noted the Veteran's 
overall level of traumatic stress exposure in service was 
moderate to low.  The Veteran related several arrests post-
service for assaulting women and that he sought treatment for 
anger and rage at a private facility during his second 
marriage.  He has been divorced twice and married three 
times.  On mental status examination, the Veteran was noted 
as distant and rude and very irritable.  The examiner noted 
multiple inconsistencies in the related history.  
Diagnosis was a history of generalized anxiety disorder and a 
personality disorder not otherwise specified.  The examiner 
specifically found that the Veteran's psychiatric 
presentation did not meet the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV) and, therefore, 
the VA regulations for a PTSD diagnosis.  The examiner opined 
that the Veteran's troubles related more to his personality 
disorder than to PTSD. 

A June 2006 summary from W.K.M., M.A., a counseling therapist 
at the Vet Center in Lewiston, Maine, recited that the 
Veteran was seen at the Vet Center in February 2006 for 
flashbacks, intrusive thoughts, depression and isolation.  It 
was noted that he had an impressive vocabulary.  Included in 
the list of traumatic events during his service in the Coast 
Guard were: his assignment to a restricted billet on a 
Mediterranean island and his assignment to a search and 
rescue station in New Jersey where he participated in 
numerous rescues.  These included his towing of a boat 
stranded in bad weather that later disintegrated on the rocks 
and was lost with all hands; the strangulation of a Customs 
agent with whom he had boarded ships who initially had been 
reported missing; and his close proximity to a petroleum 
plant explosion in the Philadelphia area.  The therapist 
diagnosed chronic PTSD and noted the Veteran's increased 
arousal, sleep disruption, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  It was also noted that the Veteran 
experienced depressive symptoms of sleep disturbance, extreme 
anxiety and survival guilt.  The examiner did not 
specifically relate the PTSD to any specific etiology.

Service treatment records clearly note psychiatric treatment 
of the Veteran before his period of active duty when he was a 
child in grade school.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303(c).  Having found clear and unmistakable evidence of 
a pre-existing disorder, the next inquiry is whether there is 
clear and unmistakable evidence that the Veteran's acquired 
psychiatric disorder was not aggravated during service.  

The Board finds that a preponderance of the evidence is 
clearly against any finding that the Veteran's psychiatric 
disorder, during service, resulted in any permanent increase 
in symptoms or underlying disability beyond the ordinary 
progress of the disorder.  Anxiety problems did arise in 
service.  He was prescribed Valium when nervous and underwent 
a psychiatric evaluation after a motor vehicle accident.  
This was followed by a one-month psychiatric hospitalization 
after an acute anxiety episode.  However, the Veteran's 
diagnosed mild anxiety neurosis did not incapacitate his 
functioning and he was returned to his tour of duty in the 
Coast Guard.  His subsequent service discharge examination 
failed to reveal any psychiatric abnormalities.  The 
objective medical evidence in the service treatment records 
fails to indicate any significant residuals or identifiable 
pathology which would support a finding of service 
aggravation of the pre-existing anxiety disorder.  The Board 
finds that there is no medical evidence in service records 
that the Veteran's underlying psychiatric disorder worsened 
while on active duty with the Coast Guard.  See Hunt, 1 Vet. 
App. at 297; Routen, 10 Vet. App. at 189 n.2.  Moreover, the 
record also includes no competent medical opinion 
establishing that any current acquired psychiatric disorder 
was aggravated during his active service.

Based upon the evidence of record, the Board also finds that 
a PTSD disability was not manifest during active service and 
did not develop as a result of an established event, injury, 
or disease during active service.  Service treatment records 
are silent as to any treatment of, or complaints related to, 
PTSD.  Such a diagnosis does not appear in the medical 
evidence until 2003, some 25 years after discharge from 
service, when outpatient medical records noted in passing a 
history of PTSD and a VA psychiatrist diagnosed the same in 
December 2003 and further advised the Veteran to submit a 
compensation claim.  Evidence noted above revealed that the 
Veteran himself was not sure that he had PTSD.  Indeed, the 
preponderance of the medical evidence found in the claims 
file is to the effect that the Veteran has manifested some 
PTSD symptoms, but does not meet the criteria for a PTSD 
diagnosis under the provisions of the DSM-IV and VA 
regulations.  See 38 C.F.R. §§ 3.304(f), 4.125.  Here, the 
Board notes the observations found in a February 2004 VA 
psychiatric follow-up, in the May 2004 VA note by a staff 
psychiatrist, in the March 2005 psychiatric examination in 
connection with his application for SSA benefits, and in the 
June 2005 VA examination.  The June 2005 VA examiner 
specifically found that the Veteran did not meet the DSM-IV 
criteria and diagnosed a history of generalized anxiety 
disorder and a personality disorder not otherwise specified.  
Further, she opined that the Veteran's troubles or 
difficulties related more to his personality disorder than to 
his claimed PTSD.  While the Vet Center therapist diagnosed 
PTSD, he did not relate it to any specific etiology.

In this case, the critical factor is the lack of a persuasive 
competent medical diagnosis of PTSD.  The Board finds that 
the December 2003 VA psychiatric consultation, as well as 
passing references to a history of PTSD, have less weight 
than the rest of the medical evidence found in the claims 
file.  Since the Veteran does not have a diagnosis of PTSD, 
the Board need not address this claim further, except to note 
that the RO found the evidence sufficient to verify his 
various claimed inservice stressors, because an appellant 
seeking disability benefits must establish the existence of a 
disability.  See Boyer, 210 F.3d at 1353.  There must be 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a).  In the absence of such evidence, the 
appellant fails to satisfy a critical element of a claim for 
PTSD and his claim for service connection fails.  See 
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 137.  

As a final matter, the Board also notes that although the 
Veteran has been diagnosed with various personality 
disorders, personality disorders are not considered diseases 
or injuries for compensation purposes, and, thus, are not 
considered disabilities for which service connection can be 
established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid regulation).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no competent evidence whatsoever to even suggest 
that such has occurred in this case.  Therefore, service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.  

Heart Disorder

Service treatment records are negative for any complaints of 
or treatment for heart problems, including in June 1976 when 
he was seen in an emergency room as the result of a motor 
vehicle accident.  Those records indicated his heart had a 
regular rate and rhythm.  His December 1977 separation 
examination revealed no heart abnormalities.  It was noted, 
however, that his father had angina.  

Post service, the Veteran was diagnosed with coronary artery 
disease (CAD) in February 2000 after his admission to a 
private hospital for intermittent chest pain during the 
previous four months.  Private medical records from his 
physician, S.P., D.O., dated in February and March 2000, 
showed follow-up for his diagnosis of angina and CAD as well 
as a cardiac catheterization, an angioplasty, and stenting.  

Beginning in 2000, numerous VA and private treatment records 
in the claim file noted ongoing complaints of chest pains and 
treatment for a cardiac disorder, including a January 2002 
private medical record wherein one of his private physicians, 
Dr. E.J.T., noted a significant improvement in the Veteran's 
symptoms because of decreased stress related to resolutions 
of family and business problems.  However, in a September 
2002 private medical record Dr. E.J.T. noted the Veteran's 
intermittent chest pain was probably non-cardiac and that the 
Veteran was under a significant amount of stress because his 
daughter and her four children had moved back into the house.  

Although voluminous medical records regarding treatment of 
the Veteran's heart disorder are associated with the claims 
file, including SSA records showing he was granted disability 
benefits for CAD, neither the VA medical records nor the 
private medical records of several doctors and hospitals 
relate the Veteran's current heart disorder to events in 
military service or to his claimed PTSD or an acquired 
psychiatric disorder, for which service connection has been 
denied.  

Based upon the evidence of record, the Board finds that a 
heart disorder was not incurred as a result of any 
established event, injury, or disease during active service.  
Because the claim for service connection for an acquired 
psychiatric disorder, including PTSD is denied, and the 
Veteran is not service connected for any disorder, the issue 
of secondary service connection is moot.  The Board notes 
that there is no medical evidence of heart disease during 
service and that angina and CAD were not diagnosed until 
2000, or more than 20 years after the Veteran's discharge 
from service.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board also notes that 
secondary service connection is not warranted for this claim 
as the Board has decided against a grant of service 
connection for PTSD (see discussion above), and the appellant 
may not be awarded secondary service connection based on a 
disorder that is not already service-connected.  See 
38 C.F.R. § 3.310.  Therefore, the Veteran's claim for 
service connection for a heart disorder, to include as 
secondary to PTSD, must be denied.

Respiratory Disorder

The Veteran claims that his respiratory disorder was caused 
by his exposure to a solvent, trichloroethylene, while he was 
in the Coast Guard.  (See in particular his written statement 
associated with his January 2005 Notice of Disagreement and 
his Board testimony found at pp. 9-10 of the transcript.)

Service treatment records indicated the Veteran was seen for 
upper respiratory infections in February 1974 and May 1974 
and for a chronic cough in July 1974 and a "hacking" cough 
in May 1975.  In August 1977 there is an assessment or 
diagnosis of sinusitis.  His December 1977 separation 
examination notes some respiratory abnormalities or 
complaints, such as sinus problems and post-nasal drip.  On 
his contemporaneous report of medical history the Veteran 
noted he had sinusitis.

Post service, VA and private medical records show treatment 
for post-nasal drip, bronchitis, COPD, pneumonia, rhinitis 
and reactive airway disease, including a December 2003 
private medical record which noted that the Veteran smoked 
two packs of cigarettes a week and that he had been unable to 
stop.  An August 2004 private medical record noted that the 
Veteran smoked about one pack of cigarettes every three days.  

A July 2004 VA medical record noted pulmonary function tests 
of the Veteran did not document obstructive pulmonary disease 
and reactive airway disease could be based on 
gastroesophageal reflux disease.  

The Veteran underwent a VA examination in June 2005.  In 
reviewing the claims file, the examiner noted that the 
diagnosis of sinusitis inservice in August 1977 and the 
notation of a sinus problem on his separation examination 
lacked confirmation by X-ray studies.  The Veteran's primary 
complaint was chronic cough with frequent upper respiratory 
infections.  He also complained of occasional mild wheezing 
and some dyspnea on exertion.  Following a review of the 
medical records and a physical examination of the Veteran, 
the diagnosis was chronic post-nasal drip without the 
presence of any active sinusitis; chronic rhinitis which 
might be allergic in nature or irrigative in nature; and a 
mild restrictive pulmonary disease.  The examiner suggested 
that a 20-pack-year history of smoking could be responsible 
for upper airway symptoms and early COPD (if that was ever 
manifested).  The examiner opined that the Veteran's use of 
an inhaler was not based on any real pathology at this point 
and that his obesity could lead to mild wheezing when the 
weight of the chest caused collapsing of the airways.  It was 
opined that the Veteran's upper and lower respiratory 
symptoms were less likely than not caused by or were a result 
of service.  It was most likely that cigarette smoking was 
the predominant contributor to rhinitis and that morbid 
obesity was the primary contributor to his respiratory 
symptoms.  It was also noted that his mild restrictive 
pulmonary disease was most likely due to his continuing 
morbid obesity.

Based upon the evidence of record, the Board finds that a 
respiratory disorder was not incurred as a result of any 
established event, injury, or disease during active service.  
While there is evidence in service of upper respiratory 
infections, coughs, and possible sinusitis, the June 2005 VA 
examiner's opinion is shown to have been based upon a 
thorough review of the evidence and an interview with the 
Veteran.  The examiner's opinion is persuasive that any 
diagnosis of sinusitis in service was never confirmed by X-
ray studies and that the Veteran's current chronic post-nasal 
drip, chronic rhinitis, and a mild restrictive pulmonary 
disease were most likely due to cigarette smoking and/or 
morbid obesity and not to service.  In addition, the Veteran 
and his representative have failed to submit any medical 
evidence or opinion that any of the Veteran's respiratory 
complaints are due to his claimed exposure to 
trichloroethylene while in service.

The Board points out that for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the Veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
38 C.F.R. § 3.300 (2008).  As the VA examiner has determined 
that the Veteran's cigarette smoking was most likely the 
predominant contributor to his rhinitis, section 3.300 bars 
any possibility of service connection for rhinitis.  

To the extent that the Veteran might have suggested during 
his Board hearing that he also sought service connection for 
his respiratory disorder secondary to his PTSD, the Board 
notes that secondary service connection is not warranted here 
as the Board has decided against a grant of service 
connection for PTSD (see discussion above), and the appellant 
may not be awarded secondary service connection based on a 
disorder that is not already service-connected.  See 
38 C.F.R. § 3.310.

Therefore, this claim for service connection for a 
respiratory disorder must be denied.

All Claims

In connection with these claims, the Board also has 
considered the assertions the Veteran and his representative 
have advanced on appeal.  However, the Veteran cannot 
establish a service connection claim on the basis of his 
assertions alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that his psychiatric and 
respiratory disorders are related to his period of active 
service, and his heart disorder is either related to PTSD or 
his period of service, these claims turn on medical matters--
the relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a lay person without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the Veteran's assertions in this matter simply 
do not constitute persuasive evidence in support of his 
claims.

For the foregoing reasons, the claims for service connection 
for an acquired psychiatric disorder, to include PTSD, for a 
heart disability, to include as secondary to PTSD, and for a 
respiratory disability, must be denied.  In arriving at the 
decision to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.

Entitlement to service connection for a heart disorder, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for a respiratory disorder 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


